Citation Nr: 0715094	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic brain syndrome associated with convulsive disorder.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the kidney.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of hemorrhagic fever, to 
include kidney disability, has been received; and, if so, 
whether service connection for such residuals has been 
established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.  The veteran's DD-214 reflects service in Korea and his 
receipt of the Combat Infantryman Badge (CIB) and the Purple 
Heart, among other awards and decorations.

In an April 1955 rating decision, the RO denied service 
connection for residuals of epidemic hemorrhagic fever.  The 
RO notified the veteran of the denial of the claim later that 
same month, but he did not initiate an appeal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO denied 
service connection for residuals of a shell fragment wound to 
the kidney.  The veteran filed a notice of disagreement (NOD) 
in January 2003, and the RO issued a statement of the case 
(SOC) in February 2005.  The veteran filed a substantive 
appeal pertaining to this issue (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in March 2005. 

This appeal to the Board also arises from a May 2003 rating 
decision in which the RO denied the assignment of a rating in 
excess of 10 percent for chronic brain syndrome associated 
with convulsive disorder.  The veteran filed a notice of 
disagreement (NOD) in May 2003, and the RO issued a statement 
of the case (SOC) in December 2003.  The veteran filed a 
substantive appeal pertaining to these issues (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in February 
2004. 
The Board notes that additional medical evidence, including 
VA examination reports dated in October 2003 and August 2004 
as well as VA treatment records, was associated with 
veteran's claims file after the issuance of the December 2003 
SOC.  However, as this additional evidence is not relevant to 
the claims on appeal, a remand for issuance of a supplemental 
SOC (SSOC) reflecting consideration of this additional 
evidence is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2006).

In March 2006, the veteran, his spouse, and his son testified 
during a Board hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is included in the record.

During the March 2006 hearing, the veteran requested, and the 
undersigned granted, a 60-day abeyance period for the 
submission of additional evidence; the veteran orally entered 
a waiver of RO jurisdiction of the evidence to be later 
submitted.  Thereafter, in May 2006, the veteran submitted 
additional evidence pertinent to his claims.  The Board 
accepts this evidence, consisting of an April 2006 medical 
opinion, internet information, newspaper articles, 
photocopied photographs of the veteran, medical studies, 
duplicative lay statements, and copies of service medical 
records, for inclusion in the record on appeal.  See 38 
C.F.R. §§ 20.800, 20.1304 (2006).

In April 2007, a Deputy Vice Chairman of the Board granted 
the April 2007 motion of the veteran's representative to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board has carefully reviewed the procedural history of 
this appeal.  Given the veteran's assertions regarding his 
kidney disability as well as the RO's actions, the Board has 
recharacterized the matters on appeal as encompassing the 
issues set forth on the title page.  As explained below, the 
veteran is not prejudiced by the Board's action in this 
regard.


The Board's decision denying the claims for a rating in 
excess of 10 percent for chronic brain syndrome associated 
with convulsive disorder and for service connection for 
residuals of a shell fragment wound to the kidney, but 
reopening the claim for service connection for residuals of 
hemorrhagic fever, is set forth below.  The claim for service 
connection for residuals of hemorrhagic fever, on the merits, 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Objective medical evidence indicates that the veteran 
does not suffer from any current residuals of chronic brain 
syndrome associated with convulsive disorder; as such, the 
veteran's disability is not shown to have caused at least 1 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  

3.  While the veteran has been diagnosed with a kidney 
condition, competent medical evidence does not establish a 
medical nexus between the veteran's current kidney disability 
and any shell fragment wound during service. 

4.  In an April 1955 rating decision, the RO denied the 
veteran service connection for residuals of hemorrhagic 
fever, to include kidney disability; although the RO notified 
him of the denial later that month, the veteran did not 
initiate an appeal.

5.  Additional evidence associated with the claims file since 
the RO's April 1955 denial that is pertinent to the claim for 
service connection for residuals of hemorrhagic fever, to 
include kidney disability  includes evidence that is not 
cumulative or redundant of evidence previously of record, 
that relates to an unestablished fact necessary to 
substantiate the claim, and that raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic brain syndrome associated with convulsive disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1, 
4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8099-8911 (2006).

2.  The criteria for service connection for residuals of a 
shell fragment wound to the kidney are not met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The April 1955 RO decision that denied the veteran's 
claim for service connection for residuals of hemorrhagic 
fever is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

4.  Since the April 1955 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for residuals of hemorrhagic 
fever are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria formula 
for all possible schedular ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
residuals of hemorrhagic fever, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

Concerning the claims for a rating in excess of 10 percent 
for chronic brain syndrome associated with convulsive 
disorder and for service connection for residuals of a shell 
fragment wound to the kidney on appeal, letters issued in   
August 2002, March 2003, February 2004, and May 2005 by the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate these 
claims, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  After the appellant was afforded 
opportunity to respond to each notice identified above, the 
December 2003 SOC and February 2005 SOC reflect 
readjudication of the claims after issuance of the notice 
described above.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue.  The 
notice requirements pertaining to existence of disability and 
nexus were met via the August 2002, March 2003, February 
2004, and May 2005 letters, as addressed above.  A March 2006 
letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  The Board notes that any error 
in the timing or form of the latter notice is harmless.  As 
the Board's decision herein denies a rating in excess of 10 
percent for chronic brain syndrome associated with convulsive 
disorder and denies service connection for residuals of a 
shell fragment wound to the kidney, no effective date or 
rating is being, or is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, lay 
statements, newspaper articles, medical study reports, 
internet information, VA outpatient and inpatient treatment 
records from VA Medical Centers in Long Beach, Loma Linda, 
and St. Paul, and the report of an April 2003 VA examination 
report.  

In summary, in connection with the RO's consideration of the 
claims for an increased rating and for service connection, 
the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
and his representative have been notified and made aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of these matters, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Increased Rating 

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the RO granted the veteran service connection 
and an initial 10 percent rating for chronic brain syndrome 
associated with convulsive disorder in an August 1955 rating 
decision.  Since the 10 percent rating has been in effect for 
more than 20 years, the evaluation is protected, by law, 
against reduction.  See 38 C.F.R. § 3.951 (2006).  In March 
2003, the veteran filed a claim for an increased rating for 
his service-connected chronic brain syndrome associated with 
convulsive disorder.  

In this case, the 10 percent rating for the veteran's chronic 
brain syndrome associated with convulsive disorder was 
assigned pursuant to Diagnostic Codes 8099-8911, which is  
indicative of an organic disease of the central nervous 
system not listed in the rating schedule that is rated, by 
analogy, to epilepsy under Diagnostic Code 8911.  See 38 
C.F.R. §§ 4.20, 4.27, 4.124a.

Under Diagnostic Code 8911, a confirmed diagnosis of epilepsy 
with a history of seizures is assigned a 10 percent rating.  
A 20 percent rating is assigned when there is at least 1 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  When there is at least 1 
major seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly warrants a 40 
percent rating.  A 60 percent rating is warranted when the 
disability averages at least 1 major seizure in 4 months over 
the last year, or 9 to 10 minor seizures per week.  An 80 
percent rating is assigned when the disability averages at 
least 1 major seizure in 3 months over the last year, or more 
than 10 minor seizures weekly.  A 100 percent rating is 
warranted when the disability averages at least 1 major 
seizure per month over the last year.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8911.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  See 38 C.F.R. § 4.124a, Notes 1 and 2.  

VA outpatient treatment records dated from March 2002 to 
January 2005 do not show any treatment for seizures, 
convulsive disorder, or chronic syndrome.  The veteran also 
submitted numerous lay statements dated in January and 
February 2003 from his work associates, employer, friend, and 
family members.  Each statement detailed that the veteran had 
never been observed exhibiting any type of seizure disorder 
or episode before or after enlistment in service.

On April 2003 VA examination, the veteran revealed that he 
has not had any episodes of seizures since service and that 
he is not currently taking any medication for seizures.  The 
examiner diagnosed resolved epilepsy, petit mal, and no 
evidence of chronic brain syndrome associated with convulsive 
disorder.  In his report, the examiner indicated that the 
veteran did not exhibit any evidence of focal neurological 
deficits.  It was further noted that the veteran did have 
mild generalized weakness associated with other chronic 
underlying medical illnesses, such as renal insufficiency and 
diabetes.  The examiner opined that, according to the 
veteran's history, it is more likely than not that he 
developed febrile seizures during service, which do not cause 
any chronic brain syndrome or neurological sequelae.  

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for the veteran's service-connected 
chronic brain syndrome associated with convulsive disorder is 
not warranted.  In this case, the objective medical evidence 
simply does not show that the veteran has a neurological 
condition that has caused at least 1 major seizure in the 
last 2 years, or at least 2 minor seizures in the last 6 
months, which is required for the next higher 20 percent 
rating.  It logically follows that the criteria for an even 
higher rating are likewise not met.  The Board further notes 
that even the  veteran's own statements, and those submitted 
on his behalf, indicate that he does not currently suffer 
from symptoms associated with any seizure or convulsive 
disorder.  As such, the schedular criteria for a higher 
rating simply are not met.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected chronic brain syndrome 
associated with convulsive disorder has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited to in the December 
2002 RO rating decision).  In this regard, the Board notes 
that the veteran's disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or that it otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for chronic brain 
syndrome associated with convulsive disorder must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

The veteran contends that he currently suffers from in-
service residuals of a shell fragment wound to the back that 
damaged his kidney.  Considering the claim in light of the 
record and the governing legal authority, the Board finds 
that the claim must be denied.  

The veteran's service medical records include a September 
1951 report of a shell fragment (grenade) wound with 
contusion to the right posterior thorax during enemy action 
near Sinchon, North Korea.  The Board notes that the veteran 
already receives VA compensation benefits for this injury 
characterized as shrapnel wound to the chest, the only shell 
fragment wound reflected in the veteran's service medical 
records.  While service medical records indicate that the 
veteran received medical treatment for epidemic hemorrhagic 
fever and impaired renal functioning during 1951 (addressed 
below), none of these records include any reference to a 
shell fragment wound. 

VA inpatient and outpatient treatment records dated from 
March 2001 to January 2005 show numerous notations of a 
kidney disability and document findings of hydronephrosis, 
chronic renal failure, and renal transplant.  None of these 
records include any reference to a shell fragment wound in 
service.

The above-referenced medical evidence clearly shows that the 
veteran has been competently diagnosed with a kidney 
disability.  However, there is no medical evidence or opinion 
whatsoever indicating that the veteran's current kidney 
disability is a residual of an in-service shell fragment 
wound and, neither the veteran nor his representative has 
identified or alluded to the existence of any such opinion.  

In addition to the medical evidence, the Board has considered 
the assertions that the veteran has advanced in connection 
with this claim.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his claimed kidney disability is 
associated with a shell fragment wound received during 
military service, this claim turn on medical matters-the 
relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, his 
assertions, in this regard simply do not constitute 
persuasive evidence in support of the claim.  

For the foregoing reasons, the claim for service connection 
for residuals of a shell fragment wound to the kidney must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent, 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  New and Material Evidence

Initially, the Board notes that, in adjudicating the claim 
for service connection for residuals of a shell fragment 
wound to the kidney, the RO also considered an alternate 
theory of entitlement, advanced by the veteran, for service 
connection for a kidney disability as a residuals of 
hemorrhagic fever.  See February 2005 SSOC.  However, as 
noted below, a claim for service connection for residuals of 
hemorrhagic fever was previously considered and denied, and, 
hence, subject to laws and regulations governing finality and 
reopening of previously denied claims.  Given the Board's 
favorable application of this authority, in this case, the 
veteran is not prejudiced by the Board considering the claim 
for whether new and material evidence to reopen a claim for 
service connection for residuals of hemorrhagic fever has 
been received as a separate issue, or applying the law and 
regulations governing finality and reopening of previously 
denied claims, in the first instance.

The veteran initially filed a claim for service connection 
for residuals of hemorrhagic fever in January 1955.  In an 
April 1955 rating decision, the RO denied the veteran's 
claim, noting that evidence failed to establish any current 
residuals of treatment for hemorrhagic fever.  Evidence then 
considered included the veteran's service medical records; 
statements from the veteran; and VA inpatient treatment 
records dated from January to February 1955.  Although 
notified of the April 1955 rating decision and his procedural 
and appellate rights, the veteran did not initiate an appeal 
of this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.   

Thereafter, the veteran sought to reopen his claim for 
service connection for a kidney disability in June 2002.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

With respect to claims to reopen filed on and after August 
29, 2001, 38 C.F.R. § 3.156(a) provides that new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the April 1955 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the April 1955 denial 
includes statements from the veteran and various lay 
statements from family members and work associates; a May 
1955 private doctor statement; a VA examination report dated 
in July 1955; a February 1951 private doctor statement; a VA 
examination report dated in July 1960; VA outpatient and 
inpatient treatment notes dated from 2001 to 2005; VA 
examination reports dated in April 2003, October 2003, and 
August 2004; a March 2006 Board hearing transcript; an April 
2006 private medical opinion; and internet research 
materials, newspaper articles, and medical studies received 
in May 2006.

The Board finds that of the evidence received, the April 2006 
private medical opinion provides a basis for reopening the 
claim for service connection for residuals of hemorrhagic 
fever.  At the time of the April 1955 decision, there was no 
evidence of record to corroborate the veteran's assertions 
that he suffered from current residuals of hemorrhagic fever 
incurred during active service.  However, the additionally 
received April 2006 private medical opinion indicates that 
the veteran has current disabilities, including a kidney 
condition, renal failure, and hypertension that are directly 
related to his in-service history of hemorrhagic fever.  This 
evidence is new in that it was not previously before agency 
decision makers at the time of the April 1955 decision, and 
is not cumulative or duplicative of evidence previously 
considered.  This evidence is material, as it constitutes 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., a medical 
relationship between claimed current disability residuals and 
the incurrence of hemorrhagic fever during service; hence, 
this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
residuals of hemorrhagic fever, to include kidney disability.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of hemorrhagic fever are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.




ORDER

A rating in excess of 10 percent for chronic brain syndrome 
associated with convulsive disorder is denied.

Service connection for residuals of a shell fragment wound to 
the kidney is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of 
hemorrhagic fever, to include kidney disability, has been 
received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection residuals of 
hemorrhagic fever, on the merits, is warranted.

The veteran contends that he currently suffers from 
disabilities, including a kidney condition, renal failure, 
hypertension, pancreatitis, and diabetes, due to contracting 
epidemic hemorrhagic fever during active service.  

Service medical records show that the veteran suffered from 
epidemic hemorrhagic fever and impaired renal functioning 
during service in 1951.  An additional service treatment note 
dated in February 1952 indicates that the veteran's renal 
function was considered normal 57 days after onset of the 
disease.  VA inpatient treatment records dated in January and 
February 1955 show that the veteran complained of slight 
burning during urination while treated for fever in service.  
A diagnosis of fever of an undetermined origin was listed in 
the discharge summary.  Additional VA inpatient and 
outpatient treatment records dated from March 2001 to January 
2005 show treatment for hydronephrosis, hypertension, chronic 
renal failure, renal transplant, diabetes, and acute 
pancreatitis.  

In an April 2006 statement, the veteran's private physician 
indicated that he had reviewed all available medical records 
for the veteran, both military and civilian.  The examiner 
further opined that the veteran's kidney condition, 
hypertension, and renal failure are directly related to his 
history of hemorrhagic fever, diagnosed and incurred during 
his military service.  However, the physician did not provide 
any explanation or stated rationale for his opinion.  

Given the above, the Board finds that the current record is 
insufficient.  Further examination of the veteran to obtain 
fully supported medical nexus opinion-based on examination 
of the veteran and consideration of his documented medical 
history and assertions-is needed to resolve the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim for service 
connection.  See 38 C.F.R. § 3.655(b) (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo any further examination, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one- year VCAA notice period).  The RO should request 
that the veteran submit all pertinent evidence in his 
possession that is not already of record, and explain the 
type of evidence that it is his ultimate responsibility to 
submit.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
residuals of hemorrhagic fever.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.   All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests, 
studies, and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

For each diagnosed disability, the 
physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability 
(including a kidney condition, renal 
failure, hypertension, pancreatitis, 
diabetes, etc.) is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service-
specifically, hemorrhagic fever, as 
claimed.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any conclusion(s) 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of 
hemorrhagic fever, to include kidney 
disability, on the merits, in light of 
all pertinent evidence and legal 
authority.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


